Citation Nr: 1623741	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a chronic lumbosacral strain. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 30, 1978, to May 30, 1985, and from June 1, 1985 to April 30, 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for a chronic lumbosacral strain and assigned an initial 10 percent evaluation effective from December 8, 2010. 

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 
	
The Board remanded the claim in October 2014 to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VMBS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



FINDING OF FACT

The Veteran's current low back symptoms have been attributed to his nonservice-connected disorders.  His service-connected chronic lumbosacral strain is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for service-connected chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473  (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for a chronic lumbosacral strain.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for chronic lumbosacral strain.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and post-service treatment records as well as Social Security Administration (SSA) records were obtained and reviewed by both the AOJ and the Board in connection with the Veteran's claim.  

The Veteran was also afforded VA examinations in February 2011, April 2013, and March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the examinations and medical opinions are adequate because they were thorough, supported by rationales, based on a review of the claims folder, and supported by the clinical evidence of record.  In addition, the examinations fully address the rating criteria that are relevant to rating the disability in this case.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Moreover, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board also finds that the Appeals Management Center (AMC) has complied with the Board's prior remand directives.  Pursuant to the October 2014 remand, additional VA treatment records were secured.  Moreover, an adequate VA examination and addendum opinion were obtained in March 2015.  Finally, the Board notes that the VA sent the Veteran a letter in December 2014 requesting that he complete and return an enclosed VA authorization form to obtain records from Crozer Medical Associates; however, the Veteran did not respond.  The December 2014 letter also requested that the Veteran provide information regarding a Workers Compensation claim for his back injuries; however, no response was received.  As such, the AMC has complied with all remand directives, and the Board may proceed with adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issue on appeal.





Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id ; see also Hart v. Mansfield, 21 Vet. App. 505  (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's chronic lumbosacral strain is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, General Rating Formal for Diseases and Injuries of the Spine, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is appropriate for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

In addition, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his chronic lumbosacral strain. 

As will be discussed below, the Board acknowledges that the Veteran's current low back symptoms do approximate the criteria for a rating in excess of 10 percent; however, the Board finds that those current symptoms cannot be attributed to the Veteran's service-connected disability, but rather to an intervening injury, which is not service-connected.  In this respect, the Board observes that multiple VA examiners have attributed the Veteran's current lumbar spine symptoms to his post-service injury rather than to his service-connected lumbosacral strain.

During a February 2011 VA examination, the Veteran was assessed as having a mild chronic lumbosacral strain which the VA examiner related to his military service.  The Veteran also reported that he sustained a work-related injury to his low back in November 2006 after lifting an object that weighed over 50 pounds.  He further stated that he underwent surgical treatment following the incident and was on Workman's Compensation.  The Veteran reported that, despite the medical and surgical intervention, he continued to have low back pain. 

The examination report shows that forward flexion was to 70 degrees.  He also had extension to 20 degrees, lateral flexion to the right to 30 degrees, lateral flexion to the left to 45 degrees, rotation to the right to 30 degrees, and rotation to the left was to 45 degrees.  There was no additional loss of motion due to fatigue, weakness, lack of endurance, or pain.  The Veteran reported that he did not have any incapacitating episodes in the past twelve months.  Furthermore, the examiner noted that there was no radiculopathy in either lower extremity and that there were no bladder or bowel complaints related to the lumbar spine disability.  There was also no evidence of tenderness in the lumbar spine.  The Veteran did have mild paravertebral spasms in the lumbar region.  

Based on those VA examination findings, the AOJ granted service connection for a chronic lumbosacral strain and assigned a 10 percent evaluation, which the Veteran appealed.  

Subsequently, the AOJ requested that the Veteran's Social Security Administration (SSA) records be obtained.  The AOJ also requested an additional VA examination and medical opinion to clarify which symptoms were associated with the Veteran's service- connected low back disability as opposed to his post-service, work-related low back injury. 

The Veteran's Social Security Administration (SSA) records were obtained and showed that, in a December 2009 disability determination, the Veteran was found to have been disabled since November 2006, primarily due to discogenic and degenerative disorders of the back.  Private treatment records in support of the Veteran's SSA claim reflect that the Veteran was a heavy laborer and injured his lumbar spine in November 2006 after lifting a heavy cinder block at work.  See January 2007 note from Dr. J.C.; July 2007 note from W.M. (initials used to protect privacy).   Numerous records also stated that the Veteran's past medical history was unremarkable and noncontributory without prior surgeries.  A November 2006 MRI showed lumbar spondylosis, spinal stenosis, and left foraminal disc protrusion on the left side at L5-S1.  An October 2007 note from Dr. D.B. shows the veteran underwent lumbar laminotomy L4-L5, left, with lysis adhesions, partial facetetomy and foraminotomy, laminotomy at L5-S1, left with partial facetotomy and foraminotomy.  A February 2009 treatment note further indicated diagnoses of lumbar intervertebral disc disorder/herniation, lumbosacral radiculopathy, post laminectomy syndrome lumbar region, and muscle spasms.   

The Board notes that the Veteran has not filed a claim for service connection for those additional lumbar spine disorders.  The issue of entitlement to service connection for a spine disorder other than lumbosacral strain is not currently on appeal. 

The April 2013 VA examiner reviewed the Veteran's claims file, elicited a history from the Veteran, and performed a physical examination.  The examiner assessed the Veteran as having degenerative disk disease, status-post laminectomy.  She opined that the Veteran's service injury was less likely than not a contributing factor to his current back disorder and symptoms.  In so finding, she determined that virtually all, if not all, of the Veteran's pain, numbness, and paresthesias, are due to the work-related construction injury he sustained in 2006 as opposed to his mild lumbar strain that he sustained in military service.  In so doing, she noted that the Veteran's in-service lumbar strain was treated over a period of a couple of weeks and that  he had very few residuals, including some stiffness, but not enough to have him put on permanent profile or discharge from medical duty.  Following service, the Veteran elected to do a physical job as a laborer and was able to work in such a capacity for 26 years until he hurt his back lifting a heavy object at work.   She also referenced a July 2007 note from Dr. W.M., which states that the Veteran had a remote history of lumbar strain in 2000 for which he was treated conservatively and returned to work full-time without any restrictions or difficulties.   

The March 2015 VA examiner opined that all of the Veteran's current low back manifestations are the direct consequence of the November 2006 work-related injury.  In so concluding, the examiner stated that there is no evidence that the Veteran was limited by the service-connected lumbosacral strain because the Veteran was able to lift cement blocks repetitively as well as other heavy objects, such as buckets of cement, while he worked on his job until he had the injury.  The examiner referred to the Veteran's own statement that he had an abrupt onset of severe back pain after he was repetitively lifting cement blocks and a heavy bucket of cement.  The examiner reviewed the Veteran's service treatment records and noted that the April 1990 separation examination reflected that the Veteran continued to have occasional tightness in his low back.  Nevertheless, the examiner found no current disability of the low back during separation.  

The post-service records were also reviewed by the VA examiner.  He cited to the April 2008 note from D.C.P.M. G. which showed the Veteran felt immediate pain in his low back after repetitively lifting cement blocks and a heavy bucket of cement and was taken to the emergency room.  The VA examiner noted the extensive post-injury medical history, which included numerous therapies for a herniated disc with radiculopathy and a laminectomy with post-laminectomy syndrome.  In addition, the April 2008 record stated that the Veteran had an "unremarkable past medical history prior to November 7, 2006" and indicated that his injures were a direct result of the work related accident that occurred on November 7, 2006.  Moreover, an EMG/nerve conduction study performed on July 2007 diagnosed left L5-S1 radiculopathy and expressly stated "His injuries are a direct result of the work-related accident that occurred on November 7, 2006."

For the reasons discussed above, the Veteran is not entitled to an increased rating for his service-connected lumbosacral strain.  Although the April 2013 VA examination indicates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and the March 2015 examination indicates that the Veteran has forward flexion less than 30 degrees, the most probative evidence of record shows that the symptomatology is not attributable to his service-connected disability.  The Veteran has not submitted any medical evidence showing otherwise.  The Board acknowledges that the Veteran testified that he believed that the post-service back injury aggravated his service-connected disability.  See Board hearing transcript at 3.  However, the April 2013 VA examiner stated that his service-connected disability was less likely than not a contributing factor to his current back disorder and symptoms.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the Veteran's general lay assertions in this regard.  The examiners reviewed the claims file, considered the Veteran's own reported history and assertions, and relied on their own training, knowledge, and expertise on which they relied to form their opinions which were supported by rationale.  

Moreover, the medical examiners have clearly delineated the symptoms attributable to nonservice-connected degenerative disk disease and the absence of symptoms attributable to his service-connected lumbosacral strain.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).   In this case, there is no reasonable doubt as to which of the Veteran's low back symptoms are attributable to which disability; the VA examiners have clearly determined that none of his current low back symptoms are related to his service-connected disability.   Accordingly, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for service-connected chronic lumbosacral strain.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaints, including, pain, limitation of motion, and functional loss are contemplated in the assignment of the 10 percent disability evaluation.

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluation for this disability is inadequate.  Indeed, the Veteran's pain and functional loss attributable to the service-connected disability are considered in the assignment of the 10 percent disability evaluation.  There are higher ratings available under other diagnostic codes, but the Veteran's service-connected disability is not productive of such manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected chronic lumbosacral strain under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.



ORDER

Entitlement to an initial rating in excess of 10 percent for a chronic lumbosacral strain is denied. 


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


